UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DAVID VANN,

               Plaintiff,
                                   DECISION AND ORDER
     -vs-                          No. 6:18-cv-06464(MAT)

THE CITY OF ROCHESTER, a
municipal entity, POLICE OFFICER
MATTHEW DRAKE, IBM # 1956,
POLICE OFFICER STEVEN MITCHELL,
IBM # 2134, INVESTIGATOR JEFFREY
KESTER, IBM # 2230, SERGEANT
JEFFREY LAFAVE, II, IBM # 1634
POLICE OFFICER DAVID E. KEPHART,
IBM # 2074, POLICE OFFICER ADAM
BRODSKY, IBM # 2478, POLICE
OFFICER TIMOTHY DEMPSEY, IBM #
2122, INVESTIGATOR CHRISTOPHER
MUSCATO, IBM # 1331, CAPTAIN
GARY MOXLEY, POLICE OFFICER
ANGEL PAGAN, IBM # 2421, POLICE
OFFICER CHRISTOPHER J. BARBER,
IBM # 1949, SERGEANT DANIEL J.
ZIMMERMAN, IBM # 295, POLICE
OFFICER ERIC MCGRAW, IBM # 2131,
SERGEANT JOSEPH LAIOSA, IBM #
1180, INVESTIGATOR TOMESHA
ANGELO, IBM # 1665, TECHNICIAN
STEPHANIE MINTZ, IBM # 2496, ,
Police Officers “JOHN DOES 1-10”
(whose names are currently
unknown), and other unidentified
members of the Rochester Police
Department, THE COUNTY OF
MONROE, SANDRA DOORLEY,
individually and as
District Attorney of the County
of Monroe, and MICHAEL HARRIGAN,
as an employee of the Monroe
County District Attorney’s
Office and individually,

               Defendants.
I.    Introduction

      David Vann (“Vann” or “Plaintiff”), represented by counsel,

instituted this action pursuant to 42 U.S.C. § 1983 (“§ 1983”)

alleging violations of his constitutional rights by the City of

Rochester (“the City”), the County of Monroe (“the County”), and

the various individual defendants, who are either employees of the

Monroe County District Attorney’s Office (“MCDA”) or the City of

Rochester Police Department (“RPD”). On March 25, 2019, the Court

issued a Decision and Order (Docket No. 27) denying the City’s

Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure (“Rule 12(b)(6)”). In this Decision and Order, the

Court addresses the County’s Motion to Dismiss (Docket No. 14) the

Amended Complaint pursuant to Rule 12(b)(6). For the reasons

discussed below, the County’s motion is granted in its entirety.

II.   Factual Background and Procedural History

      The Court assumes the parties’ familiarity with its previous

Decision and Order summarizing the Amended Complaint’s allegations

regarding the incident on September 4, 2015, involving the alleged

excessive use of force against Vann by various RPD officers,

including Matthew Drake (“Drake”), Jeffrey Kester (“Kester”), and

Steven Mitchell (“Mitchell”), in effecting Vann’s arrest.

      After he was arrested, Vann was arraigned on two counts of

Assault   in   the   Second   Degree   (New   York   Penal   Law   (“P.L.”)

§ 120.05(3)), Assault in the Third Degree (P.L. § 120.00(2)),


                                   -2-
Resisting Arrest (P.L. § 205.30), and Trespass (P.L. § 140.10). RPD

Investigator        Tomesha   Angelo     (“Angelo”)    referred     the    felony

complaints     to    defendant   Assistant      District   Attorney       Michael

Harrigan (“Harrigan”) for presentation to a Monroe County grand

jury. The packet of materials sent to Harrigan included a DVD of

the portion of the security camera video collected by the RPD.

     While preparing Vann’s case for presentation to the grand

jury, Harrigan reviewed the DVD with three of the RPD officers

involved in the September 4, 2015 incident, Mitchell, Kester, and

Drake. Harrigan discussed with them how they were going to testify

before the grand jury. Am. Compl. ¶¶ 319-26.

     Mitchell, Kester, and Drake subsequently testified falsely

before the grand jury that, among other things, Vann resisted

arrest, fought with the officers, and was not handcuffed until he

was taken to the ground the first time. Id. ¶¶ 327-36. Harrigan’s

presentation to the grand jury was misleading and incomplete

because, among other things, the security camera footage that

allegedly exculpated Vann was not introduced. Id. ¶¶ 340-41.                  The

grand jury returned an indictment on April 29, 2016, charging Vann

with two counts of assaulting a police officer. Id. ¶ 329, 337.

     After    the     grand   jury     proceeding,    Harrigan    continued   to

investigate    the     case   against    Vann   by   interviewing    witnesses,

including D.M., who was at the A&Z Market on the night in question.

Upon reviewing the security camera video, D.M. informed Harrigan


                                        -3-
that it showed the police officers overreacting and using excessive

force. Harrigan disagreed and responded that the video could be

interpreted differently. Am. Compl. ¶¶ 346-48. Harrigan reviewed

the video with D.M. and discussed how to testify about certain

material facts.

     Harrigan also requested that Kester, Mitchell, Drake, and

Angelo produce all records regarding Vann’s arrest. Although Angelo

provided Harrigan with copies of the Subject Resistance Reports

completed by Kester, Mitchell, and Kephart regarding their use of

force    against   Vann,   Harrigan    never   provided   them    to   Vann’s

attorney. Am. Compl. ¶¶ 349-55.

     At trial, Harrigan elicited testimony from D.M., Kester,

Mitchell, Drake that he knew was false and contradicted by the

security camera video. Am. Compl. ¶¶ 370-78. The jury asked to see

multiple playbacks of the security camera video, including a

request to have the video paused at the moment Vann was being

handcuffed. Id. ¶ 383. After deliberating less than three hours,

the jury returned a verdict acquitting Vann of all charges. Id.

¶ 384.

     In their Motion to Dismiss (Docket Nos. 14 to 14-2), the

County Defendants seek dismissal of the fourteenth claim (denial of

the right to a fair trial against Harrigan) and fifteenth claim

(municipal liability against the County for Doorley’s failure to

supervise   or discipline     prosecutors      for   violating   defendants’


                                      -4-
constitutional rights), as well as dismissal of Doorley as a

defendant due to Vann’s failure to allege her personal involvement

in any constitutional violations. Vann filed a Memorandum of Law in

Opposition   (“Pl.’s   Opp.    Mem.”)      (Docket   No.   20).    The   County

Defendants filed a Reply Memorandum of Law (“Reply”) (Docket

No. 22). The       matter was submitted without oral argument on

December 15, 2018 (Docket No. 26).

III. Rule 12(b)(6) Standard

     To survive a motion to dismiss pursuant to Rule 12(b)(6), a

complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A complaint pleads a claim with facial

plausibility when it sets forth “factual content that allows the

court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).      A   complaint    that   consists    merely    of     “labels   and

conclusions[,]” “a formulaic recitation of the elements of a cause

of action[,]” or “‘naked assertion[s]’ devoid of ‘further factual

enhancement’” does not meet the plausibility standard. Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). In deciding a

motion to dismiss under Rule 12(b)(6), a court must accept the

complaint’s well pleaded factual allegations as true and draw all

reasonable inferences in the plaintiff’s favor. ECA, Local 134 IBEW




                                     -5-
Joint Pension Tr. of Chi. v. J.P. Morgan Chase Co., 533 F.3d 187,

196 (2d Cir. 2009).

IV.    Discussion

       A.    Overview of the Law on Prosecutorial Immunity

       “Absolute immunity bars a civil suit against a prosecutor for

advocatory conduct that is ‘intimately associated with the judicial

phase of the criminal process.’” Giraldo v. Kessler, 694 F.3d 161,

165 (2d Cir. 2012) (quoting Imbler v. Pachtman, 424 U.S. 409, 430

(1976)). “This immunity attaches to conduct in court, as well as

conduct ‘preliminary to the initiation of a prosecution and actions

apart from the courtroom.’” Id. (quoting Imbler, 424 U.S. at 431 n.

33).

       Since Imbler, the Supreme Court has followed a functional

approach to determining whether immunity applies. Burns v. Reed,

500 U.S. 478, 486 (1991) (citing Imbler, 424 U.S. at 430-31;

collecting cases). “Prosecutorial immunity from § 1983 liability is

broadly     defined,   covering   ‘virtually   all   acts,   regardless   of

motivation, associated with [the prosecutor’s] function as an

advocate.”” Hill v. City of N.Y., 45 F.3d 653, 661 (2d Cir. 1995)

(quoting Dory v. Ryan, 25 F.3d 81, 83 (2d Cir. 1994); alteration in

original).     Whether or not an activity is protected by absolute

immunity depends upon the function the prosecutor was performing.

See Kalina v. Fletcher, 522 U.S. 118, 127 (1997) (“[W]e examine the




                                    -6-
nature of the function performed, not the identity of the actor who

performed it. . . .”).

       On a motion to dismiss a claim against a prosecutor based on

absolute immunity, the plaintiff’s allegations are taken as true.

Kalina, 522 U.S. at 122 (citing Buckley v. Fitzsimmons, 509 U.S.

259, 261 (1993)).        “[T]he official seeking absolute immunity bears

the burden of showing that such immunity is justified for the

function in question. The presumption is that qualified rather than

absolute immunity is sufficient to protect government officials in

the exercise of their duties.” Burns, 500 U.S. at 486–87 (citations

omitted). The key inquiry is whether the prosecutors’ alleged

wrongdoing      took   place    in   the      course   of   “administration    or

investigation      not     undertaken      in     preparation    for     judicial

proceedings[,]” Hill, 45 F.3d at 661 (citing Buckley, 509 U.S. at

269; Barbera v. Smith, 836 F.2d 96, 100 (2d Cir. 1987)), in which

case the prosecutor will not be subject to absolute immunity, id.

Stated another way, “[t]he ultimate ‘question . . . is whether the

prosecutors have carried their burden of establishing that they

were    functioning      as   “advocates”       when   they’   engaged   in   the

challenged conduct.” Doe v. Phillips, 81 F.3d 1204, 1209 (2d Cir.

1996) (quoting Buckley, 509 U.S. at 273; ellipsis in original).

       B.     Harrigan Is Entitled to Absolute Immunity for his Actions

       Vann   contends that      Harrigan’s      actions    were investigative

rather than advocatory in nature and therefore outside the scope of


                                        -7-
the   traditional         prosecutorial       functions       covered        by     absolute

immunity. The County responds that Harrigan was acting as an

advocate preparing for judicial proceedings at all relevant times

and therefore is protected by absolute immunity.

      As an initial matter, Vann’s repeated invocation of the

adjective     “investigative”          to    describe     Harrigan’s          conduct     is

immaterial        to    the     Court’s     inquiry.     See        Watson     v.     Grady,

No. 09-CV-3055 KMK, 2010 WL 3835047, at *16 (S.D.N.Y. Sept. 30,

2010) (“[The] [p]laintiff’s labeling of the prosecutor’s actions as

investigatory does not make it so.”) (citing Crews v. Cty. of

Nassau, No. 06–CV–2610, 2007 WL 4591325, at *15 n. 15 (E.D.N.Y.

Dec. 27, 2007) (stating that the plaintiffs’ “labeling various

actions ‘investigative’ or ‘administrative’ in the complaint is of

no    moment”)).        In    other    words,     although          Vann     affixes     the

“investigatory” label to Harrigan’s actions, the Court must look at

the actual substance of those actions—whether they were the “work

of an advocate and . . . integral to the initiation of the

prosecution.”          Kalina   v.    Fletcher,    522    U.S.      118,     130     (1997).

Furthermore, while the timing of the prosecutor’s conduct is

relevant     in    drawing      a    distinction    between         investigative        and

advocatory functions, DiBlasio v. Novello, 344 F.3d 292, 300-01

(2d   Cir.   2003)       (citations       omitted),      it    is    “not     necessarily

determinative,” Genzler v. Longanbach, 410 F.3d 630, 640 (9th Cir.

2005) (citations omitted).


                                            -8-
     The actions by Harrigan about which Vann complains fall

generally into two categories—actions taken in preparation for, and

during the grand jury; and actions taken in preparation for, and

during, the trial. The Court addresses them in turn below.

          1.     Harrigan’s Actions Prior to and During the Grand
                 Jury

                 a.    Decision to Prosecute Plaintiff

     Vann alleges that Harrigan, despite viewing the DVD of the

security camera footage which allegedly exculpated him, did not

recommend dropping the charges but instead convened a grand jury to

present Vann’s case.

     It   is   well-settled      that       “[t]he   decision     to   initiate

prosecution,   what    charges   to     bring,   and   how   to    perfect   and

consolidate    those   charges    is    a    quintessential       prosecutorial

function.” Ogunkoya v. Monaghan, 913 F.3d 64, 71 (2d Cir. 2019)

(citing Imbler, 424 U.S. at 431; Ying Jing Gan v. City of New York,

996 F.2d 522, 530 (2d Cir. 1993) (“A prosecutor . . . has absolute

immunity in connection with the decision whether or not to commence

a prosecution.”)). Harrigan is thus entitled to absolute immunity

with regard to his decision to pursue the charges against Vann by

grand jury indictment. See Ogunkoya, 913 F.3d at 71; see also,

e.g., Williams v. City of N.Y., No. 06–CV–6601, 2009 WL 3254465, at

*10 (E.D.N.Y. Oct. 9, 2009) (“[E]valuating evidence and deciding

whether to initiate a prosecution are exactly the sort of actions

for which absolute immunity shields prosecutors from liability.”);

                                      -9-
Bhatia v. Gaetano, No. 06–CV–1771, 2008 WL 901491, at *3 (D. Conn.

Mar. 31, 2008) (finding that the prosecutor’s decision to institute

a criminal prosecution “after considering the weight of evidence in

the   case”   was        protected    by    absolute    immunity,   despite   the

prosecutor’s knowledge of evidence that witnesses were lying).

                    b.      Meeting With Witnesses Prior to Grand Jury and
                            Elicitation of False Testimony

      Vann alleges that Harrigan met with RPD officers Mitchell,

Kester, and Drake prior to their appearance before the grand jury.

Am. Compl. ¶¶ 319-21. At this meeting, Harrigan reviewed the DVD of

the security camera footage with the officers and “instructed

[them]   on   how    to     testify    to     nullify   their   constitutionally

objectionable conduct, as depicted in the DVD of the incident.” Id.

¶ 321. Then, at the grand jury proceeding, Harrigan knowingly

permitted Mitchell, Kester, and Drake to testify as to “facts that

were contradicted by the security camera video of the incident

pursuant to the City and RPD’s policy, practice and custom of

fabricating evidence and ‘testilying’ to nullify constitutional

deficiencies in their reasons for making arrests and using force

against arrestees.” Id. ¶ 339.

      The Second Circuit has “consistently stated that prosecutors

are immune from § 1983 liability for their conduct before a grand

jury.” Hill, 45 F.3d at 661                (citing Burns, 500 U.S. at 490 n.6

(listing other circuit court cases which have so held); Maglione v.

Briggs, 748 F.2d 116, 118 (2d Cir. 1984) (per curiam); other

                                           -10-
citation omitted). In Hill, the Second Circuit emphasized that even

the plaintiff’s allegations of a conspiracy among the prosecutor

and others to present falsified evidence to the grand jury did not

“alter this rule[,]” Hill, 45 F.3d at 662 (citing Dory, 25 F.3d at

83). Dory, which established that absolute prosecutorial immunity

extends even to conspiracies to present false evidence at trial,

“compels the same result in the grand jury setting.” Hill, 45 F.3d

at 662. “‘The fact that such a conspiracy is not something that is

properly within the role of a prosecutor is immaterial,’” id.

(quoting Dory, 25 F.3d at 83), “because immunity attaches to the

function the prosecutor is performing, not the way in which it is

performed.” Id.

      Nonetheless, the Second Circuit in Hill declined to find that,

as a matter of law, absolute immunity protected a prosecutor’s

actions      in   fabricating   evidence   against   the    plaintiff.    The

prosecutor in Hill allegedly instructed a minor witness to accuse

his mother of criminal child abuse during a videotaped interview,

and   then     used   this   falsified   videotape   in    the   grand   jury

presentation against the mother while deliberately suppressing an

earlier videotape that exonerated her. Hill, 45 F.3d at 662. The

Second Circuit noted that since the prosecutor did not order Hill’s

arrest until after filming the second, fabricated interview, “it

was possible to conclude that [the videotape] was made, at least in

part, to provide probable cause for Hill’s arrest.” Id. Applying


                                    -11-
the   Supreme    Court’s    “objective”       functional   test    for    absolute

immunity, the Second Circuit found that it was impossible to

determine whether the making of the videotape was “performed by the

prosecutor in an advocacy or an investigatory role[.]” Id. at 663.

      Subsequently, in Bernard v. Cty. of Suffolk, 356 F.3d 495 (2d

Cir. 2004), the Second Circuit observed that

      the line between advocacy and investigative functions is
      frequently difficult to draw, but, as a rule, the knowing
      presentation of perjured testimony to a grand jury,
      without any prosecutorial involvement in its earlier
      inducement, rests on the advocacy side of this line[.]

Id. at 506 (internal citation omitted; citing Pinaud v. Cty. of

Suffolk, 52 F.3d 1139, 1149 (2d Cir. 1995) (“Case law from this

circuit clearly establishes that the district attorneys’ activities

with respect to the malicious prosecution claim, as well as all the

claims relating to Pinaud’s plea agreement and the presentations to

the grand jury, are covered by absolute immunity.”); Hill, 45 F.3d

at 661).

      Here,     despite    Vann’s     repeated    assertion       that    Harrigan

“fabricated”     evidence    during    an     “investigatory”     phase    of   the

proceeding, the Amended Complaint does not plausibly suggest such

conduct. At the time Harrigan interviewed the RPD officers and

civilian witnesses, Vann already had been arrested, unlike the

plaintiff in Hill. Furthermore, in contrast to the prosecutor in

Hill, Harrigan did not assemble or create evidence himself. Rather,

he conducted a “professional evaluation of the evidence assembled”


                                       -12-
by the RPD officers, such as viewing the security camera DVD and

reading any available witness statements. Even the human witnesses

themselves—the RPD officers and the civilian witnesses at the

store—are best described as “evidence assembled by the police”

since it was not Harrigan who went out and found these individuals

and brought them in to interview. After evaluating the evidence

assembled      by        the     police,   Harrigan’s   subsequent   activities

involving that evidence, including conducting interviews of the RPD

officers and the civilian witnesses, constituted “preparation for

. . . presentation [of the evidence] . . . before a grand jury[.]”

Buckley, 509 U.S. at 273 (reaffirming adherence to “the principle

that   acts   undertaken          by   a   prosecutor   in   preparing   for   the

initiation of judicial proceedings or for trial, and which occur in

the course of his role as an advocate for the State, are entitled

to the protections of absolute immunity”).

                    c.         Failure to Present Exculpatory Evidence to the
                               Grand Jury

       Vann complains that Harrigan withheld exculpatory evidence

from the grand jury by not informing the jurors that, among other

things, the “RPD failed to collect, copy and preserve exculpatory

evidence, to wit, the beginning of the store’s security camera

videos that depicted the interaction between [eyewitness] D.A. and

Mr. Vann prior to defendants arriving at the store[.]” Am. Compl.

¶ 336(c); see also id. ¶ 336(a)-(b), (d)-(i). However, even the act

of “knowingly presenting false evidence to, while at the same time

                                           -13-
withholding exculpatory evidence from [the grand jury] . . . lie[s]

at the very core of a prosecutor’s role as an advocate engaged in

the judicial phase of the criminal process.” Bernard, 356 F.3d at

503 (citing Imbler, 424 U.S. at 431 & n. 34 (holding prosecutor is

absolutely immune from liability for initiating a prosecution and

from claims that he willfully used perjured testimony); other

citations omitted).

     In Bernard, the plaintiff “accuse[d] defendants of knowingly

presenting false evidence to, while at the same time withholding

exculpatory evidence from, the various grand juries that returned

these flawed indictments.” 356 F.3d at 503. The district court

concluded that if, as the plaintiffs alleged, “defendants pursued

prosecutions without probable cause and engaged in misconduct

before the grand jury as part of a political ‘witch hunt,’ then

that motive would remove their conduct from the scope of official

duties shielded by absolute immunity.” Id. The Second Circuit

reversed the district court, noting that where a prosecutor’s

charging decisions are not linked to any unauthorized actions by

him, such as a demand for a bribe or sexual favors, “the fact that

improper motives may influence his authorized discretion cannot

deprive him of absolute immunity.” Id. (citation omitted). Based on

Bernard, the Court finds that Harrigan is shielded by absolute

immunity with regard to any alleged misconduct in his presentation

of evidence to the grand jury. Id. at 505.


                               -14-
            2.       Harrigan’s Actions Prior to and During the Trial

                     a.     Failure to Disclose Exculpatory Evidence

      Vann asserts that Harrigan violated his State and Federal

constitutional obligations to disclose all material favorable to

the defense, as well as his duty under New York State law to

disclose    all      recorded     statements    of    prosecution      witnesses,

including      the   “use    of   force”   or   Subject       Resistance    Reports

completed by the RPD officers in this case. See Am. Compl. ¶¶ 358-

69.   In addition, Vann accuses Harrigan of failing to inform his

defense attorney that RPD officers had spoken to witness A.M. at

the A&Z Market but did not take a written statement from A.M., even

though A.M. witnessed the incident. According to Vann, this also

constituted exculpatory material. See id. ¶ 256-57.

      Harrigan’s alleged failure to turn over any material having

exculpatory or impeachment value to the defense falls into the

category of an advocacy function. Therefore, he is entitled to

absolute immunity in this regard. See, e.g., Warney v. Monroe Cty.,

587 F.3d 113, 125 (2d Cir. 2009) (“If the conduct challenged by

Warney   had     occurred     during   Warney’s      trial,    that   is,   if   the

prosecutors had tested all the evidence, and then sat on the

exculpatory results for at least 72 days, they may well have

violated Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d

215 (1963); but they would be absolutely immune from personal

liability. . . . The reason that is so is that the disclosure of


                                       -15-
evidence to opposing counsel is an advocacy function.”) (internal

citation omitted).

                  b.      Meeting With Witnesses Prior to Trial                 and
                          Elicitation of False Testimony at Trial

     Vann alleges that Harrigan spoke with Mitchell, Kester, Drake,

and D.M. prior to their testimony at Vann’s trial. Then, when

Harrigan    called     them    as   witnesses,    they   all   presented   false

testimony that Harrigan knew was untruthful. Harrigan’s actions in

preparing    witnesses        for   trial   and   eliciting    testimony    from

witnesses    at   trial    likewise     represent    the   performance     of   an

advocacy function. Therefore, he is entitled to absolute immunity

for this conduct. See Daloia v. Rose, 849 F.2d 74, 75 (2d Cir.

1988) (per curiam) (federal prosecutor’s activities in trying case,

presenting allegedly false testimony, allegedly using guilty plea

allocution for investigative purposes, and allegedly transmitting

false information to parole authorities were intimately associated

with judicial phase of criminal process and entitled prosecutor to

absolute immunity in § 1983 action).

     C.     Doorley Is Entitled to Absolute Immunity for her Actions

     Doorley is not named in any the enumerated causes of action.

Indeed, her name appears only sparsely throughout the Amended

Complaint. Vann only alleges that Doorley attended a meeting at

which the store surveillance DVD was reviewed and nevertheless

allowed his criminal case to proceed. See Am. Compl. ¶¶ 462-66.

“[P]rosecutorial decisions as to whether or not to institute a

                                       -16-
prosecution, and if so on what charges . . . plainly decisions as

to which [a prosecutor] is entitled to absolute immunity.” Ying

Jing Gan, 996 F.2d at 531. Vann cannot hold Doorley liable for

failing to terminate his prosecution as she is entitled to absolute

immunity for this decision, assuming for the sake of argument she

was even involved in making it. See id.

     Vann      also    asserts   that   Doorley    is    liable   as    Harrigan’s

supervisor. It is beyond debate that the doctrine of respondeat

superior is not a basis for imposing liability under § 1983. Monell

v. Dep’t of Soc. Servs. of the City of N.Y., 436 U.S. 658, 691

(1978). Because vicarious liability is inapplicable in § 1983

actions, Vann must plead that Doorley, through her “own individual

actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. To

that end, Vann alleges that Doorley “[h]as failed to properly

supervise, train, instruct, and discipline prosecutors” who, among

other things, “fabricate evidence . . . and then knowingly make use

of said fabricated evidence in the grand jury, at trial and in

other court proceedings[.]” Am. Compl. ¶ 467. However, all of the

topics    as   to     which   Vann   claims    Doorley   provided      substandard

supervision and training are subject to absolute prosecutorial

immunity. See Van De Kamp v. Goldstein, 555 U.S. 355, 344-46

(2009).

     In Van De Kamp, the respondent claimed that the district

attorney and his chief assistant violated their constitutional


                                        -17-
obligation      to     provide    his     attorney     with     impeachment-related

information because they failed to adequately train and supervise

deputy district attorneys on that subject and failed to create any

system    for    the     deputies       handling     criminal    cases     to    access

information     pertaining       to     the   benefits   provided     to    jailhouse

informants and other impeachment information. 555 U.S. at 343–44

(quotation to record omitted). The Supreme Court agreed that such

claims attacked the district attorney’s office’s administrative

procedures      and    assumed,     for   argument’s     sake,     that    the    Fifth

Amendment imposes certain obligations on district attorney’s as to

training, supervision, or information-system management. Id. at

344.

       Even so, the Supreme Court concluded, “absolute immunity must

follow” because the claims “focus[ed] upon a certain kind of

administrative obligation—a kind that itself is directly connected

with the conduct of a trial.” 555 U.S. at 344. The fact that

general methods of supervision and training were challenged in

Van de Kamp versus the actions of a particular prosecutor was not

“critical” because “[t]hat difference does not preclude an intimate

connection between prosecutorial activity and the trial process.”

Id. at 362. As the management tasks at issue in Van de Kamp

“concern[ed] how and when to make impeachment information available

at a trial[,]” they were “thereby directly connected with the

prosecutor’s basic trial advocacy duties.” Id. at 363. Given


                                          -18-
Imbler’s   function-based        approach,    “every   consideration     .   .   .

militate[d] in favor of immunity.” Id.



      As in Van De Kamp, the administrative obligation which Doorley

is accused of neglecting is “a kind that itself is directly

connected with the conduct of a trial.” 555 U.S. at 344. That is,

the   subjects    on     which    Doorley    allegedly    failed    to   provide

sufficient training, supervision, and discipline to her trial

assistants, including Harrigan, “are directly connected with the

prosecutor’s     basic    trial    advocacy    duties.”    Id.     Indeed,   this

conclusion follows from the Court’s analysis of Harrigan’s conduct,

supra. Because Doorley has established entitlement to absolute

immunity with regard to the claims alleging the failure to train,

supervise, and discipline, she is dismissed as a defendant. See id.

at 349.

      D.   The Monell Claim Against the County Fails as a Matter of
           Law


      In Monell, the Supreme Court held that municipalities and

other bodies of local government are “persons” within the meaning

of § 1983 and, as such, they may be sued directly if they are

alleged to have caused a constitutional tort through “a policy

statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers.” 436 U.S. at 690. In

addition, § 1983 authorizes a plaintiff to sue “for constitutional


                                      -19-
deprivations visited pursuant to governmental ‘custom’ even though

such   a   custom   has   not   received      formal   approval    through       the

[municipality]’s official decisionmaking channels.” Id. at 690–91.

       The County Defendants assert that prosecutors are state actors

when performing prosecutorial functions, and therefore Doorley and

Harrigan’s actions or omissions do not represent any official

policy of the County. It is true that “State law determines whether

a particular official has the requisite policymaking authority that

can render a governmental unit liable for unconstitutional actions

taken in pursuance of that policy[.]” Baez v. Hennessy, 853 F.2d

73, 76 (2d Cir. 1988) (citing City of St. Louis v. Praprotnik, 485

U.S. 112, 124-25 (1988)). And, in New York State, it is well

settled that a district attorney prosecuting a criminal matter acts

in a quasi-judicial capacity and “represents the State not the

county.” Baez, 853 F.2d at 77 (citing McGinley v. Hynes, 51 N.Y.2d

116, 123 (1980) (stating that “the public prosecutor has the

obligation of representing the State in its efforts to bring

individuals    accused    of    crimes   to    justice”);   other        citations

omitted).

       In a decision issued after the County’s motion was fully

briefed, Bellamy v. City of New York, 914 F.3d 727 (2d Cir. 2019),

the Second Circuit altered the legal landscape again and further

restricted    the   holding     in   Baez,    characterizing      that    case    as

representing a “narrow exception.”            Id. at 759. The Court need not


                                      -20-
delve into this thorny area of law because the motion may be

resolved     on    an    alternative     basis.   Even       assuming     that    Monell

liability potentially could attach to the County based on Doorley’s

failure to        train    prosecutors in       the   MCDA,     Plaintiff        has   not

plausibly alleged a municipal policy or custom.

       The Supreme Court has emphasized that “[a] municipality’s

culpability for a deprivation of rights is at its most tenuous

where a claim turns on a failure to train.” Connick v. Thompson,

563 U.S. 51, 61 (2011) (citing Oklahoma City v. Tuttle, 471 U.S.

808, 822–23 (1985) (plurality opn.) (“[A] ‘policy’ of ‘inadequate

training’” is “far more nebulous, and a good deal further removed

from   the    constitutional        violation,        than    was   the    policy       in

Monell[.]”)). To satisfy § 1983, “a municipality’s failure to train

its employees in a relevant respect must amount to ‘deliberate

indifference to the rights of persons with whom the [untrained

employees] come into contact.’” Id. (quotation omitted; brackets in

original).        To    fulfill   the   “stringent     standard[,]”        id.    at    61

(quotation omitted), of demonstrate deliberate indifference in the

context of a failure-to-train claim, “[a] pattern of similar

constitutional violations by untrained employees is ‘ordinarily

necessary’ . . . .” Id. at 62 (quotation omitted).

       In an attempt to show a “policy” or “custom” of deliberate

indifference to citizens’ constitutional rights, Vann cites cases

involving reversals of convictions by the Appellate Division,


                                         -21-
Fourth Department based on prosecutorial misconduct during trial,

e.g.,   improper        remarks   on   summation.    See   Am.   Compl.   ¶   458

(collecting cases). None of the cases dealt with the constitutional

violations alleged in this case, i.e., fabrication of evidence and

the presentation of false testimony. Only one of the cases dealt

with a Brady violation. In other words, these cases do not suffice

to   show   “a    pattern    of   similar     constitutional     violations[.]”

Connick, 563 U.S. at 62-63 (respondent alleged that during the 10

years preceding his armed robbery trial, Louisiana courts had

overturned       four    convictions    because     of   Brady   violations    by

prosecutors in the district attorney’s; Supreme Court found that

those “four reversals could not have put Connick on notice that the

office’s Brady training was inadequate with respect to the sort of

Brady violation at issue here” because “[n]one of those cases

involved failure to disclose blood evidence, a crime lab report, or

physical    or    scientific      evidence    of   any   kind”).   Because    the

violations that occurred in the intermediate appellate cases cited

by   Vann are “not similar to the violation at issue here, they

could not have put [Doorley] on notice that specific training was

necessary to avoid this constitutional violation.” Id. at 63.

Therefore, Vann has failed to allege a plausible Monell claim based

on a policy or custom.

      While Canton v. Harris, 489 U.S. 378 (1989), “left open the

possibility that, ‘in a narrow range of circumstances,’ a pattern


                                       -22-
of similar violations might not be necessary to show deliberate

indifference[,]” 563 U.S. at 64 (quotation omitted), the Supreme

Court in Connick stated that “[f]ailure to train prosecutors in

their Brady obligations does not fall within the narrow range of

Canton’s hypothesized single-incident liability.” Id. “In light of

th[e] regime of legal training and professional responsibility” to

which lawyers are subject, the Supreme Court explained, “the

unconstitutional    consequences      of   failing   to   train”    district

attorneys    on   Brady   was   not    “so   patently     obvious   that   a

[municipality] could be liable under § 1983 without proof of a

pre-existing pattern of violations.” Id. at 66-67. Accordingly,

Vann may not avail himself of the “single-incident” theory of

Monell liability.

     E.     Summary of the Remaining Claims in the Amended Complaint

     The Amended Complaint originally asserted fifteen causes of

action. Following the Court’s Decision on the City’s Motion to

Dismiss, these claims against the City Defendants remain pending:

first claim (warrantless arrest without probable cause against

Kester, Drake, and Mitchell); second claim (malicious prosecution

under § 1983 against Kester, Drake, Mitchell, Kephart, Mintz,

Angelo, Zimmerman, and LaFave); third claim (malicious prosecution

under New York State law against Kester, Drake, Mitchell, Kephart,

Mintz, Angelo, Zimmerman, and LaFave); fourth claim (denial of the

right to a fair trial against Kester, Drake, Mitchell, Kephart,


                                   -23-
Mintz,   Angelo,      Barber,    Zimmerman,    and       LaFave);    fifth    claim

(excessive force against Kester, Mitchell, Drake, Kephart, Dempsey,

and Brodsky); sixth claim (failure to intervene against Drake,

Mintz,   Barber,      Dempsey,    LaFave,     and    Angelo);       eighth    claim

(supervisory liability against Zimmerman, Angelo, LaFave, Moxley,

and   Laiosa);   tenth    claim   (deliberate       indifference       to    serious

medical needs against the City and RPD defendants); eleventh claim

(municipal liability against the City for failure to discipline

officers who use excessive force); and twelfth claim (municipal

liability against the City for failure to discipline officers who

fabricate evidence and commit perjury). The City Defendants have

filed an Answer to the Amended Complaint.

      Following the instant Decision on the County’s Motion to

Dismiss, no claims against the County Defendants remain pending.

The fourteenth claim (denial of the right to a fair trial against

Harrigan); and fifteenth claim (municipal liability against the

County   based   on      Doorley’s   failure        to   train,     supervise,   or

discipline prosecutors for violating defendants’ constitutional

rights) are dismissed for failure to state claim. Harrigan and

Doorley are dismissed as defendants.

V.    Conclusion

      For the foregoing reasons, the County Defendants’ Motion to

Dismiss is granted in its entirety; Michael Harrigan and Sandra




                                     -24-
Doorley are dismissed as defendants; and the Clerk of Court is

directed to enter judgment in their favor.

     SO ORDERED.

                                S/Michael A. Telesca

                                  HON. MICHAEL A. TELESCA
                                United States District Judge


Dated:    June 27, 2019
          Rochester, New York




                                -25-
